IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                    April 25, 2007 Session

                       STATE OF TENNESSEE v. ROD MILLS
                       Appeal from the Circuit Court for Sevier County
                            No. 9990 Richard R. Vance, Judge



                      No. E2006-02207-CCA-R3-CD - Filed June 5, 2007



In January 2004, a Sevier County grand jury indicted the defendant, Rod Mills, on one count of theft
over $10,000, a Class C felony. The defendant waived his right to a jury trial. In May 2006, a bench
trial was held and the defendant was found guilty on the sole count of the indictment. The trial court
sentenced the defendant to five years in prison as a Range I, standard offender. The defendant
appeals, alleging that the evidence was insufficient to support his conviction. We conclude that the
evidence was insufficient to prove that the defendant possessed the requisite mental state and
therefore reverse the judgment of the trial court and dismiss the case.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed;
       Case Dismissed.

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JERRY L. SMITH , J., joined.
NORMA MCGEE OGLE, J., not participating.

P. Richard Talley, Dandridge, Tennessee, for the appellant, Rod Mills.

Robert E. Cooper, Jr., Attorney General and Reporter; Cameron L. Hyder, Assistant Attorney
General; Al Schmutzer, Jr. (at trial) and James Dunn (on appeal), District Attorneys General; Steven
R. Hawkins, Assistant District Attorney General, for the appellee, State of Tennessee.


                                             OPINION

        At trial, Linda Maples testified that at some point prior to her husband’s death on April 27,
2001, she and her husband brought their 1982 Chevrolet Silverado pickup truck to a garage owned
by Ray McMahan. Mr. and Mrs. Maples had recently “gutted” their truck and had purchased new
parts for the truck, including a new engine, which McMahan was to install. Mrs. Maples testified
that the total cost of the refurbished truck was “[a]round $30,000,” with the engine valued between
$8000 and $9000.
         Mrs. Maples testified that over the next year and a half, she asked McMahan about the status
of the truck many times, and each time McMahan provided her with an excuse as to why the truck
was not ready. At one point, McMahan told Mrs. Maples that one of his employees had taken the
truck on a joyride and hit a tree on Old Knoxville Highway. Ultimately, at some point after Mr.
Maples died, McMahan told Mrs. Maples that her truck had disappeared from the lot and he did not
know where it was located. Mrs. Maples then contacted the Pigeon Forge Police Department and
reported the vehicle stolen.1

       Mrs. Maples testified that approximately two years after reporting the truck stolen, she
performed some independent investigating and located the truck’s engine in the defendant’s vehicle.
The serial number on the engine in the defendant’s truck confirmed that the engine was the one Mrs.
Maples had purchased for her truck. According to Mrs. Maples, the engine would not run at the time
she located it.

       Michael Seagle testified that in June 2001, he was employed as a mechanic in Kodak. At
some point that month, the defendant, driving a McMahan’s Garage rollback truck, brought a 1982
Chevrolet Silverado to his garage. Seagle testified that the defendant told him that McMahan had
given him the truck “for work he had done previously.” The defendant pulled the engine out of the
Silverado and sold the remainder of the truck’s parts to Seagle.

        Detective Tim Trentham with the Pigeon Forge Police Department testified that he took Mrs.
Maples’ statement when she initially reported her truck as stolen. Later, Mrs. Maples provided him
with information that her truck was located at the defendant’s house in Kodak. On November 14,
2003, Detective Trentham located the truck’s engine inside the defendant’s vehicle, which was
parked at the defendant’s residence. On that same day, Detective Trentham took a statement from
the defendant. According to the detective, the defendant said that he had worked for McMahan and
was going to leave his employer because McMahan could not pay the defendant for mechanic work
he had previously done. The defendant told the detective that McMahan gave him the truck as
payment because McMahan did not have any cash at the time. The defendant, who Detective
Trentham said cooperated with the investigation, then said that the rest of the parts were located at
Seagle’s garage, which in fact they were. McMahan and the defendant were both arrested and
charged with theft of Mrs. Maples’ truck.

        Detective Trentham testified that initially, McMahan refused to cooperate with police.
However, after McMahan was arrested, he became something of an informant, providing Detective
Trentham with information about automobile thefts occurring throughout Sevier County. According
to Detective Trentham, McMahan ultimately admitted lying to the detective about how the defendant
had come into possession of the truck; McMahan claimed that he had given the defendant the truck
as payment for work the defendant had previously done at his garage, and that he had not told the
defendant that the truck had belonged to someone else. McMahan died on November 17, 2004,
before this case went to trial.


       1
           According to the presentence report, this meeting took place on May 29, 2001.

                                                        -2-
        The defendant did not testify or present witnesses on his behalf.

                   STANDARD OF REVIEW: SUFFICIENCY OF EVIDENCE

        An appellate court’s standard of review when the defendant questions the sufficiency of the
evidence on appeal is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime beyond
a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979) (emphasis
in original). “In a case tried without a jury, the verdict of the trial judge is entitled to the same
weight on appeal as a jury verdict.” State v. Hatchett, 560 S.W.2d 627, 630 (Tenn.1978). Thus, this
court does not reweigh the evidence but presumes that the trial judge has resolved all conflicts in the
testimony and drawn all reasonable inferences from the evidence in favor of the state. See State v.
Sheffield, 676 S.W .2d 542, 547 (Tenn.1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn.1978).

                                           Theft of Property

        The defendant was convicted of theft of property over $10,000. According to the statute, “[a]
person commits theft of property if, with intent to deprive the owner of property, the person
knowingly obtains or exercises control over the property without the owner’s effective consent.”
Tenn. Code Ann. § 39-14-103 (2003). In this case, it is undisputed that the defendant exercised
control over Mrs. Maples’ truck without her consent. Therefore, resolution of this case will turn on
whether the evidence was sufficient for the trier of fact to conclude that the defendant possessed the
culpable mental state.

        For purposes of the theft statute, “a person acts knowingly with respect to the conduct or to
circumstances surrounding the conduct when the person is aware of the nature of the conduct or that
the circumstances exist.” Tenn. Code Ann. § 39-11-106(20) (2003). In the present case, if the
defendant did not have actual or constructive knowledge that the truck was stolen, he did not know
that he was depriving the rightful owner of the truck, and therefore the defendant should not have
been found guilty of the offense. After reviewing the record, we conclude that the evidence
produced at trial was insufficient to prove beyond a reasonable doubt that the defendant possessed
the requisite mental state.

         It is well-settled that circumstantial evidence alone may be sufficient to support a conviction.
State v. Tharpe, 726 S.W.2d 896, 899-900 (Tenn. 1987); State v. Richmond, 7 S.W.3d 90, 91 (Tenn.
Crim. App. 1999). The trier of fact may infer a defendant’s intent from the surrounding facts and
circumstances. State v. Lowery, 667 S.W.2d 52, 57 (Tenn. 1984); Hall v. State, 490 S.W.2d 495,
496 (Tenn. 1973). In most cases, circumstantial evidence is the only evidence available for
discerning the defendant’s mental state. See Hall, 490 S.W.2d at 496. However, to warrant a
criminal conviction on circumstantial evidence alone, the evidence “must be so strong and cogent
as to exclude every other reasonable hypothesis save the guilt of the defendant, and that beyond a
reasonable doubt.” State v. Crawford, 225 Tenn. 478, 482, 470 S.W.2d 610, 612 (1971). Our court
has held that the evidence “must be not only consistent with the guilt of the accused but it must also

                                                  -3-
be inconsistent with his innocence and must exclude every other reasonable theory or hypothesis
except that of guilt.” Pruitt v. State, 3 Tenn. Crim. App. 256, 267, 460 S.W.2d 385, 390 (1970). In
other words, “[a] web of guilt must be woven around the defendant from which he cannot escape and
from which facts and circumstances the [factfinder] could draw no other reasonable inference save
the guilt of the defendant beyond a reasonable doubt.” Crawford, 225 Tenn. at 484, 470 S.W.2d at
613. While following these guidelines, we also note that the trier of fact decides the weight to be
given to circumstantial evidence, and that “[t]he inferences to be drawn from such evidence, and the
extent to which the circumstances are consistent with guilt and inconsistent with innocence, are
questions primarily for the [factfinder].” Marable v. State, 203 Tenn. 440, 452, 313 S.W.2d 451, 457
(1958) (citation omitted).

        In Tennessee, “[t]he unexplained possession of recently stolen property gives rise to the
inference, in light of the surrounding circumstances, that the person in possession knew that the
property was stolen,” State v. Anderson, 738 S.W.2d 200, 202 (Tenn. Crim. App. 1987) (emphasis
added). However, this presumption is not conclusive, and “the burden of proving guilt of the offense
beyond a reasonable doubt remains on the State.” Bush v. State, 541 S.W.2d 391, 397 (Tenn. 1976).
Such “surrounding circumstances” that have been used to support the presumption raised by the
possession of stolen property have included altered Vehicle Identification Numbers or serial
numbers,2 lack of cooperation with law enforcement,3 or the failure of others to corroborate the
defendant’s explanation.4 In this case, none of these circumstances apply. Seagle testified that the
defendant told him that McMahan had given him the truck as payment for services rendered, and
Detective Trentham testified that McMahan, before he died, said that the defendant was given the
truck as payment and had no knowledge that the truck was stolen. We reiterate that Detective
Trentham must have believed McMahan to be reliable in that he was acting as an informant for the
Pigeon Forge Police Department. The detective also testified that the defendant had cooperated fully
in the investigation, leading police to the remainder of the stolen truck. Furthermore, the serial
number from the Silverado’s engine had not been removed at the time it was discovered inside the
defendant’s vehicle. The trial judge discounted this evidence; apparently, he based his finding of
guilt on the fact that the defendant worked for McMahan, Seagle’s testimony that he saw the
defendant in possession of the truck shortly after the vehicle was reported stolen, the fact that the
victim’s engine was found in the defendant’s truck, and the failure of the defendant to produce a title
to the Silverado in his name. The entirety of the evidence is not consistent with the defendant’s guilt
and does not exclude every other reasonable hypothesis except the guilt of the defendant. The
evidence produced at trial did not prove, beyond a reasonable doubt, that the defendant had actual


         2
         State v. Richard Crawford, No. W 2000-00335-CCA-R3-CD, 2001 W L 278091, at *3 (Tenn. Crim. App. at
Jackson, March 14, 2001; State v. Leon W oodlee, No. 01C01-9611-CC-00465, 1998 W L 75430, at *2, *4-*5 (Tenn.
Crim. App. at Nashville, Feb. 24, 1998).

         3
         State v. Jeremy Jones, No. E1999-02207-CCA-R3-CD, 2000 W L 1195688, at *4 (Tenn. Crim. App. at
Knoxville, Aug. 23, 2000)

         4
           State v. Jessie F. Harris, No. 01C01-9509-CR-00303, 1996 W L 422571, at *2 (Tenn. Crim. App. at Nashville,
July 26, 1996).

                                                        -4-
or constructive notice that the truck was stolen at the time he was found with the truck in his
possession. As such, the defendant’s conviction must be reversed.

                                        CONCLUSION

       For the reasons stated above, the judgment of the trial court is reversed and the case is
dismissed.


                                                           _______________________________
                                                           D. KELLY THOMAS, JR., JUDGE




                                              -5-